Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method must be shown or the feature(s) canceled from the claim(s).  A box diagram supported by the specification is sufficient.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 (and therefore claims 20-22) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20, the claim preamble states “a method for adapting a heel height of a prosthetic foot” but no steps actually relating to changing the height of the prosthetic foot are recited.  The claim is written broadly enough this could be a shoe itself with no foot present.  Further, it is unclear how a sensor is transmitting a marking.  Does this mean the height of the marking is transmitted?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (2015/0157087) in view of Christensen (7520904B2).

In regard to claim 20, Blumenthal teaches a method comprising
an output device (156 transceiver, see arrows), a control device 110, and at least one position sensor 136 (measures angle, therefore position) [0065: optical sensors to provide distance detection], the method comprising: 
assigning a heel height marking to the shoe (where the heel meets the shoe is a mark since these are separate pieces; can also be interpreted as the heel height or angle; see fig 1); 
assigning a position signal to the heel height marking (interpreted as best understood to mean assigning a signal to the heel height/angle; [0065; 0057]; 
transmitting the heel height marking to the control device [0057: interpreted as best understood to mean heel height data]; 
comparing, with the control device 110, the heel height marking with detected position data from the at least one position sensor 136 [0157: detects disparity between actual and desired heel heights/angles]; 
emitting a confirmation signal (under the broadest reasonable interpretation this could be any output signal; interpreted as the last output signal sent before the height is reached) with the output device when the position signal assigned to the heel height 
However, Bluementhal does not teach a prosthetic foot.
Christensen teaches adapting a heel height of a prosthetic foot 10 to a shoe (fig 2a; see dotted lines; abstract), the prosthetic foot comprising a foot part 10, a proximal connection member 26 pivotally connected to the foot part  toe section pivots).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the prosthetic foot of Christensen with the shoe of Bluementhal because this allows a prosthetic user with an adjustable height foot to use different heights of shoes without taking of the shoe (prosthetic feet are difficult to take on and off of shoes).
The examiner suggests linking the prosthetic foot to the method steps so it is clear the foot itself and not the shoe is the device being adjusted.
In regard to claim 21, Bluementhal meets the claim limitations as discussed in the rejection of claim 20 and further teaches automatically reading the heel height marking (interpreted as best understood to mean the heel height/angle) with the at least one position sensor 136 [0084: continuously]; 
transmitting the heel height marking (interpreted as best understood to mean the heel height/angle) to the control device 110 (fig 3).
In regard to claim 22, Bluementhal meets the claim limitations as discussed in the rejection of claim 20, but does not teach the prosthetic device as claimed.
Christensen further teaches the prosthetic foot 10 further comprises an adjustment device 104, the method further comprising: displacing, with the adjustment device 104, the connection member 26 relative to the foot part 10, the adjustment device 104 being operable without the use of a motor (pin therefore does not need a motor; fig 1, 2a).

Claims 23-29 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (7520904B2) in view of Farina (2014/0371871A1).

In regard to claim 23, Christensen teaches a method for adjusting a heel height of a prosthetic foot (fig 2a, see dotted lines), 
the prosthetic foot comprising a foot part 10 and a proximal connection member 26 pivotally connected to the foot part 10 (see abstract: coupling allows the toe section to pivot), 
and an adjustment device (pin 104)
and being operable to adjust a position of the foot part relative to the proximal connection member (see dotted lines, fig 1). 
However, Christensen does not teach the output device or function as claimed.
Farina teaches an output device [0004: vibratory motors; 0023: visual output device], 
including at least one position sensor (fig 3: 31, 32) 
 the method comprising: 
detecting a position of the foot part relative to the proximal connection member (detects position 31, 32); 
generating an output with the output device as a function of the detected position, the output informing a user of the prosthetic foot about a position of the foot part. (fig 3: sensors coupled to feedback interface 35) [0004; 0025; 0034; 0085]
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Farina’s feedback system with the device of Christensen because Farina’s feedback system restores some of the perception and proprioceptive feedback lost when a user loses their limb [0004].
In regard to claim 24, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output device as claimed.
Farina further teaches the output device [0004; 0023] is configured to generate at least one of optical [0023: visual output device], tactile [0004: vibratory motors] and acoustic outputs.
In regard to claim 25, Christensen meets the claim limitations as discussed in the rejection of claim 23, wherein and further teaches the adjustment device 104 comprises latch elements (104; 108) operable to provide adjustment of the foot part 10 relative to the connection member 26 in discrete steps (see steps 108).
In regard to claim 26, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the sensor.
Farina further teaches the at least one position sensor 31, 32 is configured as at least one of a location sensor [0111: position], a relative angle sensor [0111: orientation], an inertial angle sensor or a switch.
In regard to claim 27, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the sensor as claimed.
Farina further teaches the at least one position sensor 31, 32 comprises an adjustable or programmable signal generator [0111: wired or wireless communication link; fig 3].
In regard to claim 28, Christensen meets the claim limitations as discussed in the rejection of claim 23, and further teaches the adjustment device 104 is operable without the use of a motor. (pin therefore operated manually, fig 1)
In regard to claim 29, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output includes a confirmation that the foot part has reached a setpoint position, the setpoint position being a heel height. [0004; 0025; 0034; 0085: communicates joint position which will therefore also communicate set points]
In regard to claim 33, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output is a tactile signal vibration [0111], the tactile signal vibration including a pattern associated with heel height levels of the foot part. (the joint angle corresponds to the heel height; 0135: hapatic stimulation patterns].
In regard to claim 34, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
	Farina further teaches the output is an optical signal [0023], the optical signal including at least one of a light signal, a light signal pattern, or information presented on a display [0024: display].
In regard to claim 35, Christensen meets the claim limitations as discussed in the rejection of claim 24, but does not teach the output as claimed.
Farina further teaches one or more of the optical, tactile and acoustic outputs are provided individually or in combination with each other (this encompasses all possible options and is therefore met).   [0004; 0023]
In regard to claim 36, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed
Farina further teaches the output includes different types of output for different heel height levels. (different heel heights correspond to different joint angles since the heel height changes the angle of the ankle; 0085: virtual box stretches and shrinks and rotates based on the angle of the joint; box size and orientation are different types of feedback under the broadest reasonable interpretation]
In regard to claim 37, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output is an optical signal [0085], the optical signal including different colors for different heel height levels. [0088: color proportional to the signal; differences in joint angle corresponds to differences in heel heights]  
While Farina teaches the different colors are used for different forces, one of ordinary skill in the art would recognize that it is no more than design choice to apply the color proportionality to the orientation and joint angle feedback as well.  MPEP 2144  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the instant invention was filed.
In regard to claim 38, Christensen teaches a method for adjusting a heel height of a prosthetic foot (fig 2a see arrows), 
the prosthetic foot comprising a foot part 10, a proximal connection member 26 connected to the foot part 10, 
and an adjustment device (62, 108, 70) to adjust the foot part 10 relative to the connection member 26 without the use of a motor (operates via 104 which is a locking pin; therefore manually operated).
However, Christensen does not teach the feedback system as claimed.
Farina teaches an output device [0004: vibratory motors; 0023: visual output device], 
at least one position sensor (fig 3: 31, 32), the at least one position sensor (31, 32) being coupled to the output device (fig 3: sensors coupled to feedback interface 35), 
the method comprising: 
detecting, with the at least one sensor (31, 32; fig 3), an adjusted position (adjusted how?) of the foot part relative to the proximal connection member; 
generating a position signal; [0004; 0025; 0034; 0085]
communicating, with the output device [0004: vibratory motors; 0023: visual output], at least one of an optical output [0023: visual], a tactile output [0004: vibratory], or an acoustic output to a user confirming, based on the position signal, that a setpoint position for the foot part has been reached. [0004; 0025; 0034; 0085: communicates joint position which will therefore also communicate set points]
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Farina’s feedback system with the device of Christensen because Farina’s feedback system restores some of the perception and proprioceptive feedback lost when a user loses their limb [0004].

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Christensen (7520904B2) in view of Farina (2014/0371871A1) teaches all of the claimed limitations except the output is an acoustic signal generated by a voice or an acoustic signal with different tones or pitches for each heel height.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774